RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-2080-16T4



J.F.,

        Plaintiff-Respondent,

v.

L.J.F.,

     Defendant-Appellant.
______________________________

              Argued May 30, 2018 – Decided June 22, 2018

              Before Judges Fisher and Natali.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FV-08-0619-17.

              Jonathan J.       Sobel    argued    the    cause    for
              appellant.

              J.F., respondent pro se (Mark S. Guralnick,
              on the brief).1

              Denise M. Higgins argued the cause for amicus
              curiae Rutgers Domestic Violence Clinic



1
   Counsel for respondent was relieved as counsel by this court's
November 14, 2017 order.     Respondent did not appear at oral
argument.
          (Rutgers Law, attorneys; Denise M. Higgins,
          on the brief).

PER CURIAM

     Plaintiff appeals from a final restraining order (FRO).       We

dismiss the appeal as moot because the trial court subsequently

entered an order dismissing the FRO.

     An issue is deemed "moot when 'the decision sought in a

matter, when rendered, can have no practical effect on the existing

controversy.'"   State v. Davila, 443 N.J. Super. 577, 584 (App.

Div. 2016) (quoting Greenfield v. N.J. Dep't of Corr., 382 N.J.

Super. 254, 257-58 (App. Div. 2006)).   "When a party's rights lack

concreteness from the outset or lose it by reason of developments

subsequent to the filing of suit, the perceived need to test the

validity of the underlying claim of right in anticipation of future

situations is, by itself, no reason to continue the process."

Ibid. (quoting JUA Funding Corp. v. CNA Ins./Cont'l Cas. Co., 322

N.J. Super. 282, 288 (App. Div. 1999)).     See also Advance Elec.

Co., Inc. v. Montgomery Twp. Bd. of Educ., 351 N.J. Super. 160,

166 (App. Div. 2002).    Occasionally, however, "the courts will

consider the merits of an issue notwithstanding its mootness where

significant issues of public import appear."      Davila, 443 N.J.

Super. at 589.




                                 2                          A-2080-16T4
     Despite the dismissal of the FRO, counsel for defendant

maintains that the issues raised in the appeal are of sufficient

public importance to warrant our review.     We disagree.     Here,

defendant claims that the trial court incorrectly applied our

decision in Silver v. Silver, 387 N.J. Super. 112 (App. Div. 2006)

to the facts before it.    Although we acknowledge that matters

related to the issuance of a FRO are always important, we conclude

that the issues raised in this appeal are not of the significance

to the public that the court should consider them in light of the

appeal's mootness.

     Dismissed.




                                3                           A-2080-16T4